Exhibit 10.1

2016 Award Agreement

under the

Voya Financial, Inc.

2014 Omnibus Employee Incentive Plan

Grantee:

Grant Date:

Restricted Stock Units Granted:

Article 1— General

 

1.1 Capitalized terms used but not defined in this agreement (this “Agreement”)
shall, unless the context otherwise requires, have the same definition as in the
Voya Financial, Inc. 2014 Omnibus Employee Incentive Plan (the “Plan”). Unless
otherwise stated or the context so requires, the singular shall be construed to
mean the plural, and vice versa.

 

1.2 This Award is subject to the terms and conditions of the Plan and as set
forth below in this Agreement. The provisions of this Agreement shall govern and
prevail in the event of any conflict with the Plan. Any conflicting or
inconsistent term of this Agreement shall be interpreted and implemented by the
Committee in a manner consistent with the Plan.

 

1.3 The Grantee has read the Plan, and accepts and agrees to the terms and
conditions thereof.

Article 2— Awards

 

2.1 Award of RSUs.

 

  (a) Award. Grantee is hereby granted the number of restricted stock units
(“RSUs”, and each an “RSU”) indicated above immediately adjacent to the caption
“Restricted Stock Units Granted”. Each RSU represents a conditional right to
receive one share of Common Stock, subject to Article 3.1(a).

 

  (b) Grant Date of Award. The grant date of this Award of RSUs is the date
indicated above immediately adjacent to the caption “Grant Date” (the “Grant
Date”).

 

  (c) Consideration. No consideration is payable by the Grantee in respect of
this Award of RSUs.



--------------------------------------------------------------------------------

Article 3— Vesting and Delivery of Award

 

3.1 Scheduled Vesting Dates.

 

  (a) Vesting of Awards of RSUs. Subject to Articles 3.2 and 3.3 below, this
Award of RSUs will vest on the third anniversary of the Grant Date (the “Vesting
Date”), provided that the Grantee is still Employed by the Company on the
Vesting Date. As soon as practicable following the Vesting Date (but in any
event no later than the end of the calendar year in which the Vesting Date
occurs), one share of Common Stock shall be delivered to the Grantee in respect
of each RSU which vested on the Vesting Date.

 

3.2 Termination of Employment.

 

  (a) If Grantee is Retirement-Eligible and ceases to be Employed by the Company
for any reason other than Cause prior to the Vesting Date, then any unvested
RSUs shall continue to vest, and shares of Common Stock will continue to be
delivered, according to the schedule (and as otherwise) set forth in Article
3.1(a);

 

  (b) If Grantee is not Retirement-Eligible and ceases to be Employed by the
Company prior to the Vesting Date by reason of:

 

  (i) termination of Grantee’s Employment by the Company for any reason other
than (A) due to the Grantee’s death or Disability or (B) for Cause, then, as of
the Termination Date, a number of unvested RSUs equal to the number of RSUs that
would have vested on the Vesting Date, multiplied by the Pro Rata Factor, will
vest, and one share of Common Stock shall be delivered to the Grantee in respect
of each such vested RSU as soon as practicable following the Termination Date
(but in any event no later than March 15 of the calendar year following the
calendar year in which the Termination Date occurs), and any RSUs that remain
unvested after application of this Article 3.2(b)(i) shall be forfeited; or

 

  (ii) the Grantee’s death or Disability, then any unvested RSUs shall vest as
of the Termination Date and one share of Common Stock shall be delivered to the
Grantee, or to the Grantee’s beneficiary or estate, as the case may be, in
respect of each such vested RSU as soon as practicable following the Termination
Date (but in any event no later than March 15 of the calendar year following the
calendar year in which the Termination Date occurs).

 

  (c) If Grantee ceases to be Employed by the Company by reason of termination
of Grantee’s Employment by the Company for Cause, regardless of whether Grantee
is Retirement-Eligible on the Termination Date, then all unvested RSUs shall
immediately lapse and be forfeited for no consideration on the date the notice
of termination of Employment is given to the Grantee.

 

-2-



--------------------------------------------------------------------------------

3.3 Change in Control or Termination of Employment – All Awards

 

  (a) In the event of a Change in Control, the provisions of Section 3.6 of the
Plan shall govern the treatment of this Award, which provisions shall supersede
any provision of this Agreement that is inconsistent with such Section 3.6.

 

  (b) Notwithstanding Article 3.2, the Committee in its absolute discretion may
consent to vest this Award in whole or in part to the extent it may determine
and considers reasonable.

 

  (c) Other than as set forth in Article 3.2, any unvested RSUs shall expire
upon termination of Employment without consideration and the Grantee shall have
no further rights thereto.

Article 4— Compensation Recoupment Policy

 

4.1 This grant is made expressly subject to the Voya Financial, Inc.
Compensation Recoupment Policy, as in effect from time to time

Article 5— Various

 

5.1 Compliance with U.S. Tax Law. The Grantee understands and agrees that
notwithstanding anything herein to the contrary, this Agreement, and the Award
made hereby, shall be administered in accordance with the applicable provisions
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), including
but not limited to, Section 409A of the Code. Notwithstanding anything in the
Plan to the contrary, any adjustment of the Award granted hereby shall be made
in compliance with Section 409A of the Code. The Award granted hereby is
intended to comply with Section 409A of the Code and will be administered and
interpreted in accordance with that intent. In the event that the Grantee is a
“specified employee” (within the meaning of the Treasury Regulations
§1.409A-1(i)) as of the date of the Grantee’s “separation from service” (within
the meaning of Treasury Regulations §1.409A-1(h)) and if, as a result, any
shares of Common Stock cannot be delivered, or this Award cannot be paid or
provided, in either case in the manner or at the time otherwise provided in
Article 3, without subjecting the Grantee to “additional tax”, interest or
penalties under Section 409A of the Code, then such shares shall be delivered,
or this Award will be paid or provided, on the first day of the seventh month
following the Grantee’s separation from service.

 

5.2

Delivery of Common Stock or Sale of Common Stock. Except as otherwise provided
above and notwithstanding anything in the Plan to the contrary, shares of Common
Stock deliverable in respect of vested RSUs shall be transferred to the
brokerage account of the Grantee. The Grantee shall provide instructions to the
Company and to the administrator of the brokerage account during the designated
period(s) prior to the relevant Vesting Date regarding the retention or sale of
all or a portion of the delivered shares of Common Stock, including in respect
of tax withholding obligations relating to the vested RSUs in accordance with
the procedures established by the Company and the administrator of the

 

-3-



--------------------------------------------------------------------------------

  brokerage account for the provision of such instructions. If the Grantee fails
to provide any such instructions during the designated period(s), the Grantee
shall be deemed to have provided instructions to retain all of the delivered
shares of Common Stock. In all cases, however, the Company shall be entitled, at
its sole option, to withhold or repurchase (at the market price of such shares
at the time of delivery) Common Shares from Grantee in order to satisfy all or a
portion of any tax withholding or similar obligations associated with the
vesting or delivery of such Common Shares, and such withholding or repurchase by
the Company shall be effected in priority to any contrary default provision or
instructions provided by Grantee.

 

5.3 Dividend Equivalent Rights. The Grantee has, with respect to all RSUs
granted hereby, a conditional right to receive amounts equal to the regular cash
dividends that would have been paid on the shares of Common Stock deliverable
upon vesting of such RSUs as if such shares of Common Stock had been delivered
on the Grant Date. Such amounts will be paid in cash, without interest, subject
to the same terms and conditions, including but not limited to those related to
vesting, forfeiture, cancellation and payment, as apply to such RSUs. The
Grantee will have only the rights of a general unsecured creditor of the Company
until payment of such amounts is made as specified herein.

Article 6— Governing law and Jurisdiction

 

6.1 Governing law and jurisdiction. This Agreement shall be governed by and
shall be construed in accordance with the laws of the State of New York. The
Company and the Grantee irrevocably submit, in respect of any suit, action or
proceeding arising out of or relating to or concerning the Plan or the
interpretation or enforcement of this Agreement, to the exclusive jurisdiction
of any state or federal court located in New York, New York and to be bound by
the provisions of Section 3.16 of the Plan.

 

6.2 Partial invalidity. Parties expressly agree that the invalidity or
unenforceability of an Article or Articles of this Agreement shall not affect
the validity or enforceability of any other Article of this Agreement and that
the remainder of this Agreement will remain in full effect. Any such invalid or
unenforceable Article shall be replaced or be deemed to be replaced by a
provision that is considered to be valid and enforceable. The interpretation of
the replacing Article shall be as close as possible to the intent of the invalid
or unenforceable Article.

Article 7— Grantee Covenants

 

7.1 In consideration of the Award granted under this Agreement, Grantee agrees
to abide by the restrictive covenants set forth below.

 

  (i)

Protection of confidential information. The Grantee will not, without permission
of the Company, disclose any Company confidential information or trade secrets
to anyone outside the Company, unless required by subpoena. Confidential
information and trade secrets include, but are not limited to, customer lists,
product development information, marketing and sales plans,

 

-4-



--------------------------------------------------------------------------------

  premium or other pricing information, operating policies and manuals, and, or
other confidential information related to the Company.

 

  (ii) Nonsolicitation of employees and agents. The Grantee will not, for 12
months following termination of Employment, directly or indirectly attempt to
induce any employee, agent or agency, broker, broker-dealer, financial planner,
registered principal or representative of the Company to be employed by or to
perform services for any entity that competes with the Company.

 

  (iii) Nonsolicitation of customers. The Grantee will not, for 12 months
following termination of Employment, directly or indirectly attempt to solicit
the trade of any person that is a customer of the Company or which the Company
has been undertaking reasonable steps to procure as a customer during the 6
months preceding termination of employment. This limitation will only apply to
products or services in competition with a product or service of the Company,
and to customers with whom Grantee had contact during employment.

 

  (iv) Agreement to Cooperate. Following the termination of Employment, the
Grantee will cooperate with the Company, without additional compensation, on
matters within the scope of Grantee’s responsibilities during employment. The
Company agrees to reimburse reasonable out-of-pocket expenses the Grantee incurs
in connection with such assistance. The Company agrees it will make all
reasonable efforts to minimize disruption to the Grantee’s other commitments.

 

  (v) Non-Competition. The Grantee will not, for twelve months following the
termination of Employment, directly or indirectly, associate (including as a
director, officer, employee, partner, consultant, agent or advisor) with any
entity included on Annex A hereto and in connection with the Grantee’s
association engage, or directly or indirectly manage or supervise personnel
engaged, in any activity (A) that is substantially related to any activity that
the Grantee was engaged in, (B) that is substantially related to any activity
for which the Grantee had direct or indirect managerial or supervisory
responsibility, or (C) that calls for the application of specialized knowledge
or skills substantially related to those used by the Grantee in his or her
activities; in each case, for the Company at any time during the Grantee’s
Employment.

 

7.2 If any provision of Article 7.1 is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth above, the parties
agree that they intend the provision to be enforceable to the maximum extent
possible under applicable law, and that the court should reform the provision to
make it enforceable in accordance with the intent of the parties.

 

7.3 The Grantee acknowledges that these covenants are a material inducement for
the Company to make the Award granted under this Agreement. The Grantee further
acknowledges that a violation of any term of the covenants will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Grantee agrees that, if the Grantee breaches any of the
covenants:

 

-5-



--------------------------------------------------------------------------------

  (i) the Award made to the Grantee pursuant to this Agreement will be
rescinded;

 

  (ii) such breach shall be deemed to be “Misconduct” for purposes of the Voya
Financial, Inc. Compensation Recoupment Policy; and

 

  (iii) the Company will be entitled to an injunction, restraining order or such
other equitable relief (without the requirement to post bond) restraining the
Grantee from committing any violation of the covenants contained in Article 7.1.

The remedies in this Article are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity as a court or
arbitrator may reasonably determine.

Article 8— Definitions

 

8.1 “Disability” shall mean, as determined by the Committee in its sole
discretion, an injury or sickness (i) that began during the Grantee’s Employment
and has caused Grantee to be unable to perform Grantee’s occupation on a
full-time or part-time basis for a continuous period of 26 weeks and (ii) for
which Grantee has been under a physician’s regular care.

 

8.2 “Pro Rata Factor” shall mean the factor that is calculated by dividing
(x) the number of months of Employment since the Grant Date (rounded up to the
nearest whole number) by (y) 36.

 

8.3 “Retirement-Eligible” shall mean that: (i) each of the following criteria
are met: (A) Grantee is at least 58 years old and (B) the sum of Grantee’s years
of service with the Company and Grantee’s age (in years) is at least 63; or
(ii) the Committee has agreed to deem Grantee to be Retirement-Eligible,
notwithstanding that the criteria set forth in clause (i) of this definition
have not been satisfied.

 

8.4 “Termination Date” shall mean the date upon which Grantee’s Employment with
the Company terminates.

 

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement
effective as of the date first written above.

 

VOYA FINANCIAL, INC.       Name:     Title:         Name:     Title:   GRANTEE  
         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Omnibus Plan 2016 Award Agreement]